Citation Nr: 0012338	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-01 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and his sister


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
December 1966.  

This matter arises from various decisions rendered since 
August 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefit now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDING OF FACT

The appellate record includes a medical diagnosis of PTSD 
ostensibly related to military service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD as a result of certain 
stressors experienced during his military service.  A claim 
for service connection for PTSD is well grounded where the 
veteran submits medical evidence of a current disability, lay 
evidence (presumed to be credible for these purposes) of an 
inservice stressor, and medical evidence of a nexus between 
service and the current PTSD disability.  See Gaines v. West, 
11 Vet. App. 353 (1998).  Specifically, the veteran has 
asserted that a life-threatening fire took place aboard the 
U.S.S. Ranger.  He also indicated that he saw a shipmate 
killed in an elevator accident and another killed when struck 
by an airplane propeller on the ship's flight deck.  The 
veteran's statements are presumed to be true for well-
grounded purposes.  Further, the claims folder contains 
statements dated in 1997 and 1998 that reflect diagnoses from 
VA physicians to the effect that the veteran currently 
suffers from PTSD.  The Board finds that this evidence is 
sufficient to constitute medical evidence of a diagnosis of 
PTSD, and a nexus to active duty, such that the veteran's 
claim for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  To this extent, the appeal is granted 
subject to the following remand provisions.  


REMAND

Having submitted a well-grounded claim for PTSD, a remand is 
required in 
order to assist the veteran in developing the facts pertinent 
to his claim.  
See 38 U.S.C.A. § 5107(a).  However, preliminary review 
indicates that this has not yet been accomplished.  

In attempting to verify the stressful incidents recounted by 
the veteran, the RO contacted the Textual Reference Branch of 
the National Archives.  In its response, that organization 
stated that no record was found regarding a fire aboard the 
U.S.S. Ranger during August and September 1966, but that a 
more thorough search of its records could be undertaken if 
more specific information regarding the date and location of 
the ship at the time of the fire were furnished by the 
veteran.  Despite this, no additional effort was made to 
contact the veteran for more specific information.  
Parenthetically, the Board notes that no attempt has been 
made to verify the two additional stressors alluded to by the 
veteran.  

The record is replete with various psychiatric diagnoses.  
The indication is that the veteran has a long-standing 
history of chronic schizophrenia with a more recent diagnosis 
of PTSD.  The Board believes that the veteran should be given 
the opportunity to undergo a comprehensive VA psychiatric 
examination in order to determine the nature and extent of 
all psychiatric disabilities present.  This, too, is 
consistent with the duty to assist.  Id. 

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should obtain the veteran's 
service personnel records.  All records 
so received should be associated with the 
claims file.  

2.  The veteran should be requested to 
provide additional information to 
facilitate a further search for records 
reflecting the stressors involving the 
fire on board the U.S.S. Ranger, as well 
as the accidental deaths of two of the 
veteran's friends.  The veteran should be 
requested to give information as specific 
as possible regarding all such incidents.

3.  Following the development requested 
in the first two paragraphs of this 
REMAND, or after the development 
requested in the first paragraph has been 
carried out and after allowing a 
reasonable period of time to pass without 
a response pursuant to the second 
paragraph of this REMAND, the RO should 
then prepare a detailed list of all 
specifics regarding the claimed stressors 
(date, names of individuals, locations, 
etc.).  This information should be 
furnished to the Textual Reference Branch 
of the National Archives in College Park, 
Maryland.

4.  If, and only if, the RO determines 
that one or more of the stressors 
referred to by the veteran have been 
verified, the veteran should be afforded 
a VA psychiatric examination to determine 
the diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests, and evaluations 
should be accomplished.  The RO must 
provide the examiner with the summary of 
any stressors described above and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The report of 
examination should include a complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of the veteran's 
entitlement to service connection for 
PTSD.  


6.  If the decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate time period 
in which to respond.  

The purpose of this REMAND is both to obtain additional 
information and to accord the appellant due process of law.  
The Board intimates no opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
and his representative are free to submit any additional 
evidence or argument in connection with this appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


Error! Not a valid link.

